DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent
provisions.
Status of the Claims
	Claims 83-110 are pending and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83, 90, 97, and 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms “means for effecting skin permeation” is not clear. The claim is interpreted to mean “a carrier.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 83-88, 90-95, 97-102, 104-109 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US. Patent No. 7,598,257). 
The claims are examined to the extent that they read on a pharmaceutical composition comprising: (1) a therapeutic agent present in an amount ranging from about 0.5% to about 1.5% by weight of the composition, wherein the therapeutic agent is (R)-3-cyclopentyl-3-[4 (7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1 H-pyrazol-1-yl]propanenitrile or a pharmaceutically acceptable salt thereof, and (2) a means  for effecting skin permeation of (R)-3-cyclopentyl-3-[4 (7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1 H-pyrazol-1-yl]propanenitrile to the patient.
	Rodgers et al. teaches a composition comprising R-3-Cyclopentyl-3-[4-(7H-pyrrolo[2,3-d]pyrimidin-4-yl)-1H-pyrazol-1-yl]propanenitrile in a topical form . (claims 1-5 and Example 64).  Pharmaceutical compositions and formulations for topical administration may include transdermal patches, ointments, lotions, creams, gels, drops, suppositories, sprays, liquids and powders. Conventional pharmaceutical carriers, aqueous, powder or oily bases, thickeners and the like may be necessary or desirable. Coated condoms, gloves and the like may also be useful.   (col 65 lines 40-45) Specifically, the reference teaches ointments containing, for example, up to 10% by weight of the active compound.(col 65 line 62).  Lists of suitable salts are found in Remington's Pharmaceutical Sciences, 17th ed., Mack Publishing Company, Easton, Pa., 1985, p. 1418 and Journal of Pharmaceutical Science, 66.2 (1977), each of which is incorporated herein by reference in its entirety.
The reference fails to specify the exact dose amount.
	From the teachings of Rodgers et al. one of ordinary skill in the art would have found it obvious to arrive at the amounts claimed. The determination of optimal or workable amount of the active is obvious absent showing of criticality of
the claimed concentration. One having ordinary skill in the art would have been motivated to modify the amounts in order to obtain the optimal amount (i) useful for treating a disease in a patient, wherein the disease is associated with JAK activity. A skilled artisan would have reasonable expectation of success in treating diseases and disorders associated with associated with JAK activity. In re Aller, 105 USP 233. The intended use of “suitable for skin application to a human patient with a skin disorder” “the application to the patient’s skin for up to 84 days” “the skin disorder is an autoimmune skin disorder” “associated with JAK1 and/or JAK2” “ the skin disorder is chosen from pemphigus vulgaris (PV), bullous pemphigoid (BP), psoriasis, psoriasis vulgaris, atopic dermatitis, and combinations thereof” of claims 84-88, 91-95, 98-102, and 105-107 are not given patentable weight in a composition claim.
Claims 89, 96, 103, and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Rodgers et al. (US. Patent No. 7,598,257), as applied to claims 83-88, 90-95, 97-102, 104-109, in view of Remington's (Pharmaceutical Sciences, 17th ed., Mack Publishing Company, Easton, Pa., 1985, p. 1418).
Rodgers et al. is as above.
Rodgers et al. fails to specify phosphoric acid.
Remington's teaches salts such as phosphates useful in pharmaceutical formulations.
It would have been obvious to one of ordinary skill in the art to incorporate the salt phosphate as the salt in Rodgers. The motivation to incorporate the salt phosphate is because Rodgers teaches the use of salts (specifically those taught by Remington) and the Remington’s reference teaches the specific salt such as phosphate. A skilled artisan would have reasonable expectation of success in incorporating a phosphate salt as taught in Remington.
	No claim is allowed.

Contact Information
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627